Exhibit 10.1

April 8, 2013

Mr. Jack Sennott

[Home address]

Dear Jack:

I am pleased to offer you a position with Alleghany Corporation, subject to
completion of a background check and Alleghany Board approval, on the following
terms:

Position. You will commence employment as an at-will employee of Alleghany on
April 16, 2013. It is expected that the Alleghany Board will, at its meeting on
April 16, 2013, elect you to the office of Senior Vice President effective
immediately and chief financial officer effective May 8th. You will report to
me.

Salary. $550,000

Sign-On Bonus. You will receive sign-on bonus of $180,000, to be paid in four
installments (April 16th, June 30, September 30 and December 31) during 2013
subject to your continuous employment with Alleghany during such period.

Annual Incentive. I will recommend that the Alleghany Compensation Committee
award you a 2013 target annual incentive opportunity of $550,000, subject to
performance requirements to be approved by the Compensation Committee. In the
event that you commence employment later than April 16, 2013, your 2013
incentive will be pro-rated based upon the actual number of months of employment
during 2013.

Long-Term Incentive. I will recommend that the Alleghany Compensation Committee,
at its meeting on April 15, 2013, grant you an award of (i) performance shares
for the award period 2013 – 2016 with a value equal to $550,000 (100% of
salary), subject to growth in stockholder book value performance criteria as
determined by the Compensation Committee (the “2013 Award”), (ii) an award of a
number of performance shares for the 2013 – 2015 award period with a value equal
to $412,500, subject to growth in stockholder book value performance criteria
comparable to those established for the 2013 Award, (iii) an award of a number
of performance shares for the 2013 – 2014 award period with a value equal to
$275,000, subject to growth in stockholder book value performance criteria
comparable to those established for the 2013 Award, and (iv) an award of a
number of performance shares for the 2013 award period with a value equal to
$137,500, subject to growth in stockholder book value performance criteria
comparable to those established for the 2013 Award. In the event that you
commence employment later than April 16, 2013, your 2013 Award will be pro-rated
based upon the actual number of months of employment during 2013.



--------------------------------------------------------------------------------

Other Benefits. You will be entitled to participate in Alleghany’s Deferred
Compensation Plan and, to the extent not frozen or terminated, the Retirement
Plan, effective upon commencement of employment, and in all other employee
benefit plans, programs, and other arrangements (including Alleghany’s medical,
disability and life insurance plans) in which other officers of Alleghany are
generally eligible to participate.

Please confirm your acceptance of our offer by executing the enclosed copy of
this letter in the space provided below and return it to me.

We look forward to working with you.

 

Sincerely, ALLEGHANY CORPORATION By:  

/s/ Weston M. Hicks

Name:   Weston M. Hicks Title:   President and chief executive officer

 

AGREED AND ACCEPTED:

/s/ John L. Sennott, Jr.

John L. Sennott, Jr.